

117 HR 1248 IH: Confederate Monument Removal Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1248IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Lee of California (for herself, Mrs. Demings, Mrs. Beatty, Mr. Cooper, Mr. Gomez, Ms. Pressley, Mrs. Watson Coleman, Mr. Raskin, Mr. DeFazio, Mr. Danny K. Davis of Illinois, Ms. Meng, Mr. Brendan F. Boyle of Pennsylvania, Mr. Khanna, Ms. Speier, Mr. Rush, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. Evans, Mr. Nadler, Mr. Sean Patrick Maloney of New York, Ms. Norton, Mr. Payne, Mr. García of Illinois, Ms. Schakowsky, Mr. Welch, Mr. Horsford, Ms. Bass, Mr. Espaillat, Mr. Cicilline, Mr. Thompson of California, Mr. Swalwell, Mr. Jones, and Mr. Brown) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo remove all statues of individuals who voluntarily served the Confederate States of America from display in the United States Capitol.1.Short titleThis Act may be cited as the Confederate Monument Removal Act.2.Requirements and removal procedures(a)RequirementsSection 1814 of the Revised Statutes (2 U.S.C. 2131) is amended by inserting (other than persons who served voluntarily with the Confederate States of America) after military services.(b)Statue removal procedures(1)In generalThe Architect of the Capitol shall—(A)identify all statues on display in the United States Capitol that do not meet the requirements of section 1814 of the Revised Statutes (2 U.S.C. 2131), as amended by subsection (a); and(B)subject to the approval of the Joint Committee on the Library of Congress, arrange for the removal of each such statue from the Capitol by not later than 120 days after the date of enactment of this Act.(2)Removal and return of statuesIn the case of a statue that is removed under this subsection which was provided for display by a State, the Architect of the Capitol shall arrange to transfer and deliver the statue and transfer ownership of the statue to the State if the State so requests and agrees to pay any costs related to the transportation of the statue to the State.(3)Replacement of statuesA State that has a statue removed under this subsection shall be able to replace such statue in accordance with the requirements and procedures of section 1814 of the Revised Statutes (2 U.S.C. 2131) and section 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132).(4)Authorization and appropriations(A)In generalThere are appropriated for the fiscal year ending September 30, 2021, out of any money in the Treasury not otherwise appropriated, $2,000,000 to the Architect of the Capitol to carry out this section, including the costs related to the removal, transfer, security, storage, and display of the statues described in paragraph (1)(A).(B)AvailabilityAmounts appropriated under subparagraph (A) shall remain available until expended.